United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3240
                                   ___________

Luzella Goff,                       *
                                    *
             Appellant,             *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Western District of Missouri.
Jo Anne B. Barnhart, Commissioner   *
of Social Security,                 *
                                    *     [UNPUBLISHED]
             Appellee.              *
                               ___________

                             Submitted: March 11, 2004

                                  Filed: May 21, 2004
                                   ___________

Before RILEY and MELLOY, Circuit Judges, and ERICKSON,1 District Judge.
                            ___________

PER CURIAM.

    Luzella Goff appeals the district court’s2 decision affirming the
Commissioner’s denial of social security disability benefits. We affirm.



      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota, sitting by designation.
      2
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
       Goff, born December 9, 1970, has a seventh grade education and has never
received her GED. She is 5'6" and 250 pounds, and her doctors have described her
as obese. She has been diagnosed with hepatitis C. Her work history consists of
janitorial and telemarketing jobs that only lasted a month or two. She has never held
a job longer than six months and has not worked since January 1, 1997.

      On April 13, 2000, Goff applied for social security disability benefits citing
chronic hepatitis C. The application was denied. On June 7, 2001, a hearing was
held before an administrative law judge (ALJ).

       At the hearing, Goff testified that she has stomach pain all the time, she is
always tired, she is always nauseous, and her joints ache. She also testified that she
frequently gets headaches, and she feels light-headed all the time. She usually wakes
up at about 10:00 or 11:00 every day and takes a nap for between one to three hours
in the afternoon. The doctors have not prescribed any medication for her. They
recommended that she take over-the-counter pain medication for her joint aches and
headaches.

       The ALJ found that Goff had the following “severe” impairments: “1. chronic
hepatitis C, mild, secondary to a history of alcohol abuse; 2. history of alcohol abuse,
in full remission for one year; and 3. obesity.” However, the medical evidence did
not support a conclusion that her hepatitis C met any of the criteria in the Listing of
Impairments. The ALJ concluded that Goff’s testimony about her subjective
complaints was not credible because none of the objective medical evidence
supported her complaints.

      At the hearing, a vocational expert testified about Goff’s working capabilities.
Taking into account Goff’s lifting limitations, her 7th grade education, her inability
to walk or stand for prolonged periods of time, and her need to take a prolonged rest
break, the vocational expert testified to several different jobs Goff would be able to

                                          -2-
perform. The ALJ found that Goff was not disabled and that she had the capacity to
perform jobs that existed in significant numbers in both the local and national
economies.

       The Appeals Council denied further review, and the district court affirmed the
denial of benefits. On appeal to this court, Goff argues that her condition does meet
the requirements in the Listing of Impairments, and she argues that the ALJ posed an
improper hypothetical question to the vocational expert.

       Our scope of review is narrow. “We will affirm the ALJ’s findings if supported
by substantial evidence on the record as a whole.” Beckley v. Apfel, 152 F.3d 1056,
1059 (8th Cir. 1998). “Substantial evidence is less than a preponderance, but enough
that a reasonable mind might accept it as adequate to support a decision.” Id. We
find the decision is supported by substantial evidence and affirm for the reasons given
by the district court. See 8th Cir. R. 47B.
                        ______________________________




                                         -3-